Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I ( claims 1-3, 7, 9,12,13,17,19,21 and 44) and the species election of claim 7 in the reply filed on 16 May 2022 is acknowledged. 
Claims 22-24,28,30,33,34,38,40,42 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022.	
	Claims 1-3, 7, 9,12,13,17,19,21 and 44 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Holtze et al. and Bharadwaj et al. 
Claim(s) 1-3, 7, 12,13,17,19,21 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Holtze et al. (US20150217246) in view of Bharadwaj et al. (US20150292988).
Holtze et al. teach compositions comprising an emulsion which comprises an aqueous  dispersed phase , i.e. aqueous droplets, and a non-aqueous continuous phase, i.e. carrier fluid comprising fluorinated oil,  and at least one surfactant, wherein about 95% of the droplets do not coalesce (e.g. Entire Holtz reference and especially para 0011,pg. 1; aqueous droplets in a nonaqueous fluorinated continuous phase as in para 0043-0044, para 0047-0048,pg. 3-4). 
Furthermore, Holtze et al. teach surfactants comprise a fluorophilic “A” block  and a non-fluorophilic “B” block, i.e. di-block structure, wherein the fluorophilic “A” block  comprises repeating units comprising the formula (CnF2nO)x , wherein x is a value greater than or equal to 8 and wherein the non-fluorophilic “B” block comprises repeating units comprising the formula (CnH2nO)x, wherein x in the non-fluorophilic structure is greater than or equal to 1 and may include polyethylene glycol (e.g. Entire Holtz reference and especially para 0052,pg. 4; para 0058,pg. 5; para 0063, pg. 5-6).
Furthermore, Holtze et al. teach an embodiment of methods for forming  droplets, wherein a channel carrying aqueous fluid , i.e. discontinuous phase, intersects with channels carrying fluids which are immiscible with the aqueous fluid, i.e. continuous phase, resulting in the formation of droplets at the intersection of the aqueous fluid channel and the immiscible fluid channels (e.g. Entire Holtz reference and especially para 0115,pg. 15).
Furthermore, Holtze et al. teach an embodiment wherein biochemical reactions are performed in the emulsion comprising providing biological materials such as cells and DNA (e.g. para 0013,pg. 2; reactions with cells and DNA as in para 0118,pg. 15; para 0123, pg. 16).
Furthermore, Holtze et al. teach an embodiment wherein an emulsion comprises a first surfactant and a second surfactant , wherein the surfactants have different solubilities and form an interface that stabilizes the emulsion(e.g. para 0108-0111, pg. 14).
Regarding the requirement of collecting or directing droplets after generating a subset as recited in claim 1:
Holtze et al. teach droplets reside within channels without coalescing after droplet generation(e.g. para 0209,pg. 22; Fig. 13B).
Additionally, prior to the effective filing date of the claimed invention, Bharadwaj et al. teach methods are known in the art to regulate droplet flow after generation, including collecting droplets in in an expanded channel region, i.e. flow regulator 602, and distributing droplets in a controlled fashion after a sufficient number of droplets are gathered (e.g. Entire Bharadwaj reference and especially para 0103-0105,pg. 12-13; flow regulator 600 includes a broadened region of channel segment 602 (shown at the interface as channel 602a) at region 604 that narrows at region 606 until it rejoins the cross-sectional dimensions of the outlet portion of channel segment 602 (shown at the interface as segment 602b). As the microcapsules entered the expanded region 602, the convective flow will allow multiple microcapsules to gather or aggregate within the overall gathering region. Once sufficient numbers of microcapsules have aggregated, they will begin to flow out through the narrowed region into channel segment 604 in a metered and more controlled manner as in para 104,pg. 12; Fig. 6A and 6B). 
Bharadwaj et al. also teach their methods comprise encapsulating reagents in droplets, wherein the embodiments include reagents associated with semi-solid beads (e.g. para 0036-0037,pg. 3-4;  reference to encapsulated reagents is not intended to limit the scope of such reagents to completely enclosed capsules, but is intended to reflect any of a variety of methods of associating reagents with a given particle, bead, or other solid or semi-solid particle phase. In particular, encapsulation generally refers to the entrainment or other attachment, coupling, or association of a particular species with a solid or semi-solid particle, bead as in para 0037,pg. 4).
Furthermore, Bharadwaj et al. teach barcodes associated with beads (e.g. para 0051,pg. 5). Furthermore, Bharadwaj et al. teach gel beads(e.g. para 0047,pg. 5).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods comprising providing an emulsion as taught by Holtze et al.  to include biological materials such as cells and DNA that are involved in different reactions as taught in other embodiments of Holtze  and to include an emulsion comprises a first surfactant and a second surfactant as taught in another embodiment of Holtze and to include forming droplets in a microfluidic system wherein droplets reside within channels without coalescence as taught in other embodiments of Holtze and to include providing expanded zones within the channels of the microfluidic system which facilitate gathering droplets and controlling droplet flow as taught by Bharadwaj et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for forming an emulsion comprising a plurality of droplets. 
Therefore, the combined teachings of Holtze et al.  and Bharadwaj et al. render obvious the limitations: a method for forming an emulsion comprising a plurality of droplets, comprising: (a) bringing a first fluid phase in contact with a second fluid phase that is immiscible with said first fluid phase to generate an emulsion comprising said plurality of droplets, wherein said plurality of droplets comprises (i) said first fluid phase or said second fluid phase, (ii) a first surfactant at an interface between said first fluid phase and said second fluid phase, and (iii) a second surfactant that is different than said first surfactant; and (b) upon generating at least a subset of said plurality of droplets, (i) collecting said plurality of droplets or (ii) directing said plurality of droplets along a channel, wherein upon collecting or directing said plurality of droplets along said channel, at most 5% of said plurality of droplets coalesce as recited in claim 1.
Furthermore, as Holtze teach an embodiment comprising two different surfactants forming an interface to stabilize an emulsion(e.g. Entire Holtz reference and especially para 0108-0111, pg. 14), the combined teachings of Holtze et al. and Bharadwaj et al. render obvious claim 2.
Furthermore, as Holtze et al. teach embodiments comprising providing  di-block surfactants comprising a fluorophilic block connected to a non-fluorophilic block such as polyethylene glycol (i.e. A-B repeating units), wherein embodiments also comprise the number of repeating units of each block ( i.e. “x”) greater than equal to 10(e.g. Entire Holtz reference and especially para 0052,pg. 4; para 0058,pg. 5; para 0063, pg. 5-6), the combined teachings of Holtze et al. and Bharadwaj et al. render obvious claims 3 and 7.
Furthermore, Bharadwaj et al. teach barcodes associated with beads (e.g. Entire Bharadwaj reference and especially para 0036-0037,pg. 3-4; para 0051,pg. 5), the combined teachings of Holtze et al. and Bharadwaj et al. render obvious claims 12 and 13.
Furthermore, as Holtze et al. teach an aqueous emulsion in a carrier fluid comprising  fluorinated oil (e.g. Entire Holtz reference and especially para 0011,pg. 1; aqueous droplets in a nonaqueous fluorinated continuous phase as in para 0043-0044, para 0047-0048,pg. 3-4), the combined teachings of Holtze et al.  and Bharadwaj et al. render obvious claim 17.
Furthermore, as Holtze et al. teach an embodiment wherein biochemical reactions are performed comprising biological materials such as cells and DNA in the emulsion (e.g. para 0013,pg. 2; reactions with cells and DNA as in para 0118,pg. 15; para 0123, pg. 16), the combined teachings of Holtze et al.  and Bharadwaj et al. render obvious claim 19.
Furthermore, as Holtze et al. teach methods for forming  droplets, wherein a channel carrying aqueous fluid that is the discontinuous phase  intersects with channels carrying fluids which are immiscible with the aqueous fluid , resulting in the formation of droplets at the intersection of the aqueous fluid channel and the immiscible fluid channels (e.g. Entire Holtz reference and especially para 0115,pg. 15), the combined teachings of Holtze et al.  and Bharadwaj et al. render obvious claim 21.
Furthermore, Bharadwaj et al. teach gel beads(e.g. para 0036-0037,pg. 3-4; para 0047,pg. 5), the combined teachings of Holtze et al.  and Bharadwaj et al. render obvious claim 44.

Holtze et al., Bharadwaj et al.  and Kim et al.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holtze et al. and Bharadwaj et al. as applied to claims 1-3, 7, 12,13,17,19,21 and 44 above, and further in view of Kim et al. (US5691204).
The combined teachings of Holtze et al.  and Bharadwaj et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Holtze et al. and Bharadwaj et al. render obvious a method comprising forming an emulsion of aqueous droplets in a fluorinated non-aqueous fluid comprising a first surfactant and a second surfactant, wherein the first surfactant comprises  di-block surfactants comprising a fluorophilic block connected to a non-fluorophilic block such as polyethylene glycol (i.e. A-B repeating units).
However, the combined teachings of Holtze et al.  and Bharadwaj et al. do not expressly teach claim 9. 
 Prior to the effective filing date, Kim et al. teach n-Dodecyl-D-Maltoside is a non-ionic surfactant that can be used with other non-ionic surfactants, such as a di-block copolymer, i.e. "Pluronics F127",  for analysis of nucleic acids (e.g. Entire Kim reference and especially  lines 30-40, col. 4; lines 23-34, col. 9; Example 5, lines 4-15, col. 13).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Holtze et al.  and Bharadwaj et al. to include n-Dodecyl-D-Maltoside  as another non-ionic surfactant to combined with a di-block copolymer as taught by Kim et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for forming an emulsion comprising a plurality of droplets.
	Therefore, the combined teachings of Holtze et al., Bharadwaj et al. and Kim et al. render obvious claim 9.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639